IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

GEORGE LANDGRAFF,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-2636

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed January 6, 2015.

An appeal from the Circuit Court for Duval County.
Mark Hulsey III, Judge.

Nancy A. Daniels, Public Defender, and Terry P. Roberts, Special Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, ROWE, and OSTERHAUS, JJ., CONCUR.